EXHIBIT 10.1

 

FCCC, INC.
NOTE PURCHASE AGREEMENT

 

This Note Purchase Agreement (the “Agreement”) dated as of 21 September, 2020 is
made and entered into by and among FCCC, Inc., a Connecticut corporation (the
“Company”), and each purchaser listed on Schedule I hereto (each, an
“Investor”).

 

RECITALS

 

The Company is seeking to raise financing for potential merger and acquisition
transactions and for general corporation purposes. The Investors desire to lend
funds to the Company on the terms and conditions set forth in this Agreement.

 

TERMS AND CONDITIONS

 

Accordingly, in consideration of the foregoing, the mutual promises set forth
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

 

1. NOTES. Subject to the terms and conditions hereof, the Company hereby agrees
to issue and sell to each Investor, and each Investor, severally and not
jointly, hereby agrees to purchase one or more convertible promissory note(s)
(each, a “Note”) in an aggregate principal amount not to exceed the amount set
forth beside the Investor’s name on Schedule I under the heading “Aggregate Loan
Amount” (the “Aggregate Loan Amount”).Each Note shall be in substantially the
form attached as Exhibit A. The Company’s obligations to each Investor shall be
evidenced by the Notes delivered to the Investors on the applicable date of
Closing.

 

2. CLOSINGS.

 

(a) INITIAL CLOSING. The initial closing of the sale and purchase of the Notes
will be held on the date hereof (the “Initial Closing”) or at such other time as
the Company and the Investors shall agree. At the Initial Closing, the Company
shall deliver to each initial Investor a Note in the principal amount set forth
opposite such initial Investor’s name on Schedule I under the heading “Principal
Amount of Note at Initial Closing”.

 

(b) ADDITIONAL CLOSINGS. Each of the Investors acknowledges and agrees that the
Company may issue and sell additional Notes after the Initial Closing at one or
more closings on or before March 30, 2021 (each an “Additional Closing” and,
together with the Initial Closing, the “Closings”) to Investors already party to
this Agreement (the “Existing Investors”) or to new Investors (the “Additional
Investors”), such that the aggregate principal amount of Notes issued pursuant
to this Agreement will not exceed $150,000.The issuance and sale of the
additional Notes will be on the same terms as the sale of Notes at the initial
closing.

 

(c) ADDITIONAL CLOSINGS. At each Additional Closing, each Additional Investor
purchasing Notes at that Closing will become a party to this Agreement upon
execution of a Notice of Adoption of this Agreement in the form of Exhibit B by
such purchaser who will thereupon become bound by the conditions of and entitled
to the benefits of this Agreement as an “Investor” and Schedule I shall be
updated accordingly.

 

(d) DELIVERY. At each closing under this Agreement, (i) each Investor purchasing
a Note under this Agreement will deliver to the Company a check or wire transfer
of funds in the amount of the Investor’s loan amount and (ii) the Company will
issue and deliver to the Investor a Note in favor of the Investor in the
principal amount of the Investor’s loan amount.

 

 



 



 

3. REPRESENTATIONS, WARRANTIES, AND COVENANTS OF THE COMPANY. To induce the
Investors to enter into this Agreement and to purchase the Notes, the Company
hereby represents and warrants to the Investors on the date of the Initial
Closing and each Additional Closing as follows:

 

(a) ORGANIZATION, GOOD STANDING, CORPORATE POWER AND QUALIFICATION. The Company
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Connecticut and has all requisite corporate power and
authority to carry on its business as presently conducted and as proposed to be
conducted. The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
Material Adverse Effect. “Material Adverse Effect” means a material adverse
effect on the business, assets (including intangible assets), liabilities,
financial condition, property, prospects or results of operations of the
Company.

 

(b) AUTHORIZATION. All corporate action required to be taken by the Company’s
board of directors and stockholders in order to authorize the Company to enter
into this Agreement, and to perform its obligations under this Agreement,
including the issuance and delivery of the Notes and the reservation of the
equity securities issuable upon conversion of the Notes has been taken or will
be taken prior to the issuance of those equity securities. All action on the
part of the officers of the Company necessary for the execution and delivery of
this Agreement, the performance of all obligations of the Company under this
Agreement to be performed as of the closing, and the issuance and delivery of
the Notes has been taken or will be taken prior to the issuance of these
securities. This Agreement and the Notes, when executed and delivered by the
Company, shall constitute valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their respective terms except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

 

(c) VALID ISSUANCE OF SECURITIES. The Notes, when issued, sold and delivered in
accordance with the terms and for the consideration set forth in this Agreement,
will be validly issued, fully paid and nonassessable and free of restrictions on
transfer other than restrictions on transfer under this Agreement or the
applicable securities, applicable state and federal securities laws and liens or
encumbrances created by or imposed by an Investor. Assuming the accuracy of the
representations of the Investors in this Agreement and subject to the filings
described in Section 3(d), the Notes will be issued in compliance with all
applicable federal and state securities laws. The capital stock of the Company
issuable upon conversion of the Notes, when issued in compliance with the
provisions of this Agreement, the Notes and the Company’s certificate of
incorporation, will be validly issued, fully paid and nonassessable and free of
restrictions on transfer other than restrictions on transfer under this
Agreement or the applicable securities, applicable federal and state securities
laws and liens or encumbrances created by or imposed by an Investor.

 

(d) GOVERNMENT CONSENTS AND FILINGS. Assuming the accuracy of the
representations made by the Investors in this Agreement, no consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any federal, state or local governmental authority
is required on the part of the Company in connection with the consummation of
the transactions contemplated by this Agreement, except for (i) filings pursuant
to Regulation D of the Securities Act of 1933, and applicable state securities
laws, which have been made or will be made in a timely manner and (ii) the
filing of an amended and restated certificate of incorporation, which will have
been filed as of the initial closing.

 

(e) COMPLIANCE WITH OTHER INSTRUMENTS AND LAWS. The Company is not in violation
or default, the violation of which would have a Material Adverse Effect, (i) of
any provisions of its certificate of incorporation or bylaws, (ii) of any
instrument, judgment, order, writ or decree, (iii) under any note, indenture or
mortgage or (iv) under any lease, agreement, contract or purchase order to which
it is a party or by which it is bound, or, to its knowledge, of any provision of
federal or state statute, rule or regulation applicable to the Company. The
execution, delivery and performance of this Agreements and the consummation of
the transactions contemplated by this Agreement will not result in any such
violation or be in conflict with or constitute, with or without the passage of
time and giving of notice, either (i) a default under any such provision,
instrument, judgment, order, writ, decree, contract or agreement or (ii) an
event which results in the creation of any lien, charge or encumbrance upon any
assets of the Company or the suspension, revocation, forfeiture, or nonrenewal
of any material permit or license applicable to the Company.

 

Note Purchase Agreement 

 

Page 2



 



 

(f) NO FINDER’S FEES. The Company represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. The Company agrees to indemnify and hold harmless each Investor
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

 

(g) BAD ACTOR DISQUALIFICATION.

 

(i) No Disqualification Events. With respect to Securities (as hereinafter
defined) to be offered and sold hereunder in reliance on Rule 506 under the
Securities Act of 1933 (“Regulation D Securities”), none of the Company, any of
its predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the transactions contemplated hereby,
any beneficial owner of 20% or more of the Company's outstanding voting equity
securities (calculated on the basis of voting power), nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of such sale (each, an “Issuer Covered Person” and,
together, “Issuer Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i)–(viii) under the Securities Act
of 1933 (a “Disqualification Event”), except for a Disqualification Event
covered by Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care
to determine whether any Issuer Covered Person is subject to a Disqualification
Event. The Company has complied, to the extent applicable, with its disclosure
obligations under Rule 506(e), and has furnished to the Investors a copy of any
disclosures provided thereunder.

 

(ii) Other Covered Persons. The Company is not aware of any person (other than
any Issuer Covered Person that has been or will be paid (directly or indirectly)
remuneration for solicitation of purchasers in connection with the sale of any
Regulation D Securities.

 

(iii) Notice of Disqualification Events. The Company will notify the Investors
in writing, prior to any closing hereunder of (i) any Disqualification Event
relating to any Issuer Covered Person and (ii) any event that would, with the
passage of time, become a Disqualification Event relating to any Issuer Covered
Person.

 

4. REPRESENTATIONS OF THE INVESTORS. To induce the Company to enter into this
Agreement and to sell the Notes, each Investor, severally and not jointly,
hereby represents and warrants to the Company as follows:

 

(a) AUTHORIZATION. The Investor has full power and authority to enter into this
Agreement. This Agreement, when executed and delivered by the Investor, will
constitute a valid and legally binding obligation of the Investor, enforceable
in accordance with their terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

(b) PURCHASE FOR OWN ACCOUNT. This Agreement is made with the Investor in
reliance upon the Investor’s representation to the Company, which by the
Investor’s execution of this Agreement, the Investor hereby confirms, that the
Notes and the securities issuable upon conversion of the Notes (the Notes and
securities issuable upon conversion of the Notes collectively, the “Securities”)
to be acquired by the Investor will be acquired for investment for the
Investor’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that the Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the Securities. By executing this Agreement, the Investor further represents
that the Investor does not presently have any contract, undertaking, agreement
or arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the Securities. The
Investor has not been formed for the specific purpose of acquiring the
Securities.

 

Note Purchase Agreement 

 

Page 3



 



 

(c) DISCLOSURE OF INFORMATION; SOPHISTICATION. The Investor has had an
opportunity to discuss the Company’s business, management, financial affairs and
the terms and conditions of the offering of the Securities with the Company’s
management and has had an opportunity to review the Company’s facilities. The
Investor has received all information it has requested from the Company that it
considers necessary or appropriate for deciding whether to acquire the
Securities. The Investor represents and warrants that it has the knowledge and
experience in financial and business matters such that it is capable of
evaluating the merits and risks of this investment. The Investor acknowledges
that investment in the Securities involves a high degree of risk and represents
that it is able, without materially impairing its financial condition, to hold
the Securities for an indefinite period of time and to suffer a complete loss of
its investment. The foregoing, however, does not limit or modify the
representations and warranties of the Company in Section 3 of this Agreement or
the right of the Investors to rely thereon.

 

(d) RESTRICTED SECURITIES. The Investor understands that the Notes have not
been, and will not be, registered under the Securities Act of 1933, by reason of
a specific exemption from the registration provisions of the Securities Act of
1933 which depends upon, among other things, the bona fide nature of the
investment intent and the accuracy of the Investor’s representations as
expressed herein. The Investor understands that the Notes are “restricted
securities” under applicable U.S. federal and state securities laws and that,
pursuant to these laws, the Investor must hold the Securities indefinitely
unless they are registered with the Securities and Exchange Commission and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available. The Investor acknowledges that the
Company has no obligation to register or qualify the Notes for resale. The
Investor further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Notes, and on requirements relating to the Company which are outside of
the Investor’s control, and which the Company is under no obligation and may not
be able to satisfy.

 

(e) LEGENDS. The Investor understands that the Notes may bear one or all of the
following legends (in substantially the form set forth below):

 

(i) “THE NOTES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.NO SUCH TRANSFER MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

(ii) Any legend required by the securities laws of any state to the extent such
laws are applicable to the Notes represented by the certificate so legended.

 

(f) NO PUBLIC MARKET. The Investor understands that no public market now exists
for the Securities, and that the Company has made no assurances that a public
market will ever exist for the Securities.

 

(g) ACCREDITED INVESTOR. The Investor is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act of 1933.The
Investor satisfies the criteria indicated on the signature page hereto.

 

Note Purchase Agreement 

 

Page 4



 



 

(h) FOREIGN INVESTORS. If the Investor is not a United States person (as defined
by Section 7701(a)(30) of the Internal Revenue Code of 1986), the Investor
hereby represents that it has satisfied itself as to the full observance of the
laws of its jurisdiction in connection with any invitation to subscribe for the
Securities or any use of this Agreement, including (i) the legal requirements
within its jurisdiction for the purchase of the Securities, (ii) any foreign
exchange restrictions applicable to such purchase, (iii) any governmental or
other consents that may need to be obtained, and (iv) the income tax and other
tax consequences, if any, that may be relevant to the purchase, holding,
redemption, sale, or transfer of the Securities. The Investor’s subscription and
payment for and continued beneficial ownership of the Securities will not
violate any applicable securities or other laws of the Investor’s jurisdiction.

 

(i) NO GENERAL SOLICITATION. Neither the Investor, nor any of its officers,
directors, employees, agents, stockholders or partners has either directly or
indirectly, including through a broker or finder (i) engaged in any general
solicitation, or (ii) published any advertisement in connection with the offer
and sale of the Securities.

 

(j) EXCULPATION AMONG INVESTORS. The Investor acknowledges that it is not
relying upon any person, other than the Company and its officers and directors,
in making its investment or decision to invest in the Company. The Investor
agrees that neither any Investor nor the respective controlling persons,
officers, directors, partners, agents, or employees of any Investor shall be
liable to any other Investor for any action heretofore taken or omitted to be
taken by any of them in connection with the purchase of the Securities.

 

(k) RESIDENCE, INVESTMENT DECISION. The Investor’s residence or principal place
of business, and the location where the Investor made the decision to purchase
the Notes, is in the state set forth in the Investor’s address on the signature
page hereto.

 

(l) NO FINDER’S FEES. Each Investor represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. Each Investor agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
each Investor or any of its officers, employees, or representatives is
responsible.

 

(m) FURTHER ASSURANCES. Each Investor agrees and covenants that at any time and
from time to time it will promptly execute and deliver to the Company such
further instruments and documents and take such further action as the Company
may reasonably require in order to carry out the full intent and purpose of this
Agreement and to comply with federal or state securities laws or other
regulatory approvals.

 

5. FURTHER AGREEMENTS.

 

(a) USE OF PROCEEDS. In accordance with the directions of the Company’s board of
directors, the Company will use the proceeds from the sale of the Notes for
mergers and acquisitions, working capital and other general corporate purposes.

 

6. MISCELLANEOUS.

 

(a) SURVIVAL OF WARRANTIES. Unless otherwise set forth in this Agreement, the
representations and warranties of the Company and the Investors contained in or
made pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the closings under this Agreement and shall in no way be affected
by any investigation or knowledge of the subject matter thereof made by or on
behalf of the Investors or the Company.

 

(b) SUCCESSORS AND ASSIGNS. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

Note Purchase Agreement 

 

Page 5



 



 

(c) GOVERNING LAW. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law.

 

(d) COUNTERPARTS; FACSIMILE. This Agreement may be executed and delivered by
facsimile signature and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

(e) TITLES AND SUBTITLES. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

(f) NOTICES. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt or:(a) personal delivery to the party to be notified,
(b) when sent, if sent by electronic mail or facsimile during normal business
hours of the recipient, and if not sent during normal business hours, then on
the recipient’s next business day, (c) five days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (d)
one business day after deposit with a nationally recognized overnight courier,
freight prepaid, specifying next business day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at their address as set forth on the signature page, or to such e-mail
address, facsimile number or address as subsequently modified by written notice
given in accordance with this Section.

 

(h) ATTORNEYS’ FEES. If any action at law or in equity (including arbitration)
is necessary to enforce or interpret the terms of any of this Agreement, the
Notes, the prevailing party shall be entitled to reasonable attorneys’ fees,
costs and necessary disbursements in addition to any other relief to which such
party may be entitled.

 

(i) AMENDMENTS AND WAIVERS.  Any term of this Agreement may be amended,
terminated or waived only with the written consent of (i) the Company and (ii)
(A) the holders of the majority of the then-outstanding principal amount of the
Notes or (B) for an amendment, termination or waiver effected prior to the
Initial Closing, Investors obligated to purchase the majority of the principal
amount of the Notes to be issued at the Initial Closing; provided that if one
single Investor holds the majority of the then-outstanding principal amount of
the Notes (or, prior to the Initial Closing, if one single Investor is obligated
to purchase a majority of the principal amount of the Notes to be issued at the
Initial Closing), no amendment, termination or waiver of this Agreement shall be
effective unless the written consent of the Investor holding the second largest
aggregate principal amount of the Notes (or, prior to the Initial Closing, the
Investor obligated to purchase the second largest principal amount of the Notes
to be issued at the Initial Closing) has also been obtained.  Any amendment or
waiver effected in accordance with this Section shall be binding upon the
Investors and each transferee of the Securities, each future holder of all such
securities, and the Company.

 

(j) SEVERABILITY. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

 

(k) DELAYS OR OMISSIONS. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

Note Purchase Agreement 

 

Page 6



 



 

(l) ENTIRE AGREEMENT. This Agreement (including the exhibits hereto) and the
Notes constitute the full and entire understanding and agreement between the
parties with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties are
expressly canceled.

 

(m) DISPUTE RESOLUTION. The parties (a) hereby irrevocably and unconditionally
submit to the jurisdiction of the federal and state courts located within the
geographic boundaries of the United States District Court for the District of
Arizona for the purpose of any suit, action or other proceeding arising out of
or based upon this Agreement, (b) agree not to commence any suit, action or
other proceeding arising out of or based upon this Agreement except in the
federal and state courts located within the geographic boundaries of the United
States District Court for the District of Arizona, and (c) hereby waive, and
agree not to assert, by way of motion, as a defense, or otherwise, in any such
suit, action or proceeding, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that the suit, action or proceeding is brought in
an inconvenient forum, that the venue of the suit, action or proceeding is
improper or that this Agreement or the subject matter hereof may not be enforced
in or by such court. Each party will bear its own costs in respect of any
disputes arising under this Agreement.Each of the parties to this Agreement
consents to personal jurisdiction for any equitable action sought in the U.S.
District Court for the District of Arizona or any court of the State of Arizona
having subject matter jurisdiction.

 

(n) NO COMMITMENT FOR ADDITIONAL FINANCING. The Company acknowledges and agrees
that no Investor has made any representation, undertaking, commitment or
agreement to provide or assist the Company in obtaining any financing,
investment or other assistance, other than the purchase of the Notes as set
forth herein and subject to the conditions set forth herein. In addition, the
Company acknowledges and agrees that (i) no statements, whether written or oral,
made by any Investor or its representatives on or after the date of this
Agreement shall create an obligation, commitment or agreement to provide or
assist the Company in obtaining any financing or investment, (ii) the Company
shall not rely on any such statement by any Investor or its representatives and
(iii) an obligation, commitment or agreement to provide or assist the Company in
obtaining any financing or investment may only be created by a written
agreement, signed by such Investor and the Company, setting forth the terms and
conditions of such financing or investment and stating that the parties intend
for such writing to be a binding obligation or agreement. Each Investor shall
have the right, in its sole and absolute discretion, to refuse or decline to
participate in any other financing of or investment in the Company, and shall
have no obligation to assist or cooperate with the Company in obtaining any
financing, investment or other assistance.

 

(o) WAIVER OF CONFLICTS. Each party to this Agreement acknowledges that Faegre
Drinker Biddle & Reath LLP, counsel for the Company, has in the past performed
and may continue to perform legal services for certain of the Investors in
matters unrelated to the transactions described in this Agreement, including the
representation of such Investors in venture capital financings and other
matters. Accordingly, each party to this Agreement hereby (a) acknowledges that
they have had an opportunity to ask for information relevant to this disclosure;
and (b) gives its informed consent to Faegre Drinker Biddle & Reath LLP’s
representation of certain of the Investors in such unrelated matters and to
Faegre Drinker Biddle & Reath LLP’s representation of the Company in connection
with this Agreement and the transactions contemplated hereby.

 

[Remainder of page intentionally left blank—signature page follows]

 

Note Purchase Agreement  

 

Page 7



 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

 

FCCC, INC.

 

 

 

 

By:

/s/ Daniel Loftus

 

 

Daniel Loftus, Director

 



 

NOTICE INFORMATION

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

E-mail:

 

 

 

 

 

Facsimile: 

 

 



 

Note Purchase Agreement 

Signature Page



  

 



 



 

INVESTOR:

 

 

 

 

By:

/s/ Frederick Farrar

 

 

Frederick Farrar

 



 

TIN/SSN:

[provided separately to company]

Address:

[on file with company]

E-mail:

[on file with company]



 

Mark all that are applicable:

 

 

☒

Investor is an individual with a net worth, or a joint net worth together with
his or her spouse, in excess of $1,000,000.

☐

Investor is an individual that had an individual income in excess of $200,000 in
each of the prior two years and reasonably expects an income in excess of
$200,000 in the current year or an individual that had with his/her spouse joint
income in excess of $300,000 in each of the prior two years and reasonably
expects joint income in excess of $300,000 in the current year.

☐

Investor is an entity all of whose members are either (a) individuals with a net
worth, or a joint net worth together with the individual’s spouse, in excess of
$1,000,000, (b) individuals that had an individual income in excess of $200,000
in each of the prior two years and reasonably expect an income in excess of
$200,000 in the current year or (c) individuals that had with the individual’s
spouse joint income in excess of $300,000 in each of the prior two years and
reasonably expect joint income in excess of $300,000 in the current year.

☐

Investor is a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940, an investment company
registered under the Investment Company Act of 1940, a business development
company as defined in Section 2(a)(48) of the Investment Company Act of 1940 or
a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.

☐

Investor has total assets in excess of $5,000,000, was not formed for the
specific purpose of acquiring the securities and is one or more of the following
(check one or more, as appropriate):

 

☐   an organization described in Section 501(c)(3) of the Internal Revenue Code;

 

☐   a corporation;      ☐   a Massachusetts or similar business trust; or

 

☐   a partnership.

☐

Investor is a trust with total assets exceeding $5,000,000 that was not formed
for the specific purpose of acquiring securities and whose purchase is directed
by a person who has such knowledge and experience in financial and business
matters that he is capable of evaluating the merits and risks of the investment
in the securities.

☐

Investor is a director or executive officer of the Company.



 

Note Purchase Agreement 

Signature Page



 



 



 

SCHEDULE I

 

SCHEDULE OF INVESTORS

 

INVESTOR

AGGREGATE COMMITTED LOAN AMOUNT

PRINCIPAL AMOUNT OF NOTE ISSUED AT INITIAL CLOSING

DATE OF INITIAL NOTE ISSUE

PRINCIPAL AMOUNT OF NOTE ISSUED AT ADDITIONAL CLOSINGS

DATE OF ADDITIONAL NOTE ISSUE

Frederick Farrar

$65,000

$65,000

21 Sep 2020

--

--



 

Note Purchase Agreement 

Schedule I



 



 



 

EXHIBIT A

 

FORM OF CONVERTIBLE NOTE

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH TRANSFER MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

 

FCCC, INC.

 

CONVERTIBLE PROMISSORY NOTE

 

$[●]

 [●], 2020



 

1. PROMISE TO PAY. For value received, FCCC, Inc., a Connecticut corporation
(the “Company”), promises to pay to [●] (the “Investor”), at such place as the
Investor may from time to time in writing designate to the Company, the
principal sum of $[●], together with all accrued but unpaid interest thereon as
set forth below.

 

2. NOTE PURCHASE AGREEMENT. This Note is issued by the Company pursuant to that
certain Note Purchase Agreement between the Company and the investors as of the
date hereof (the “Agreement”).All capitalized terms not otherwise defined herein
having the meaning set forth in the Agreement. By acceptance of this Note,
Investor expressly agrees, for the benefit of the present and future holders of
such indebtedness, to be bound by the provisions of this Note and the Agreement.

 

3. PAYMENT TERMS; MATURITY.

 

(a) Interest on the unpaid principal balance of this Note will accrue at the
rate of 5% per annum. Accrual of interest will commence on the date of this
Note, will continue until this Note is fully paid, and will be payable in a
single installment at maturity as set forth below. The interest rate will be
computed on the basis of the actual number of days elapsed in a 360-day year. If
not sooner converted as provided below, the entire unpaid principal balance,
together with all accrued but unpaid interest, will be due and payable in cash
on October 31, 2022. (the “Maturity Date”).

 

(b) The Maturity Date of this Note and all of the other Notes may be extended by
the holder. All payments of interest and principal will be made in lawful money
of the United States of America and will be made pro rata amongst the holders of
any Notes issued pursuant to the Agreement without any deduction by way of
set-off, counterclaim, or otherwise. All payments will be applied first to
interest and thereafter to principal. All payments will be made to the Investors
at their respective addresses set forth in the Agreement or at such other
address as is provided in writing to the Company.

 

4. UNSECURED OBLIGATION. This Note represents an unsecured obligation of the
Company.

 

5. PARI PASSU. This Note will be pari passu with all other Notes issued pursuant
to this Agreement with respect to right of payment and priority.

 

6. PREPAYMENT. This Note may be prepaid by the Company in whole or in part at
any time without penalty or premium, at the option of the Company. However, the
Company will give the holder of this Note ten days’ prior written notice of any
such prepayment and, at the time of prepayment, the Company will pay all accrued
but unpaid interest on the portion of the principal balance prepaid.

 

Convertible Promissory Note 

  Page 1



 



 

7. CONVERSION. The Investor shall have the option, on or prior to the Maturity
Date, to convert all (but not less than all) of the principal and accrued but
unpaid interest under this Note into the Company’s common stock, no par value
(the “Common Stock”), at a conversion price of $0.23 per share (the “Conversion
Price”). The Company will authorize and reserve at the closing and will at all
times prior to the conversion or repayment of the Notes maintain, a number of
shares of Common Stock sufficient to permit the conversion of the outstanding
principal and interest under the Notes. In order to exercise the right of
conversion, the Investor will cause a written notice of conversion from the
Investor to be delivered to the Company within 10 business days of the date of
such conversation.

 

8. ACTIONS ON CONVERSION. If the Investor exercises its right to convert this
Note pursuant to Section 7 above, the Investor (a) will execute such purchase
and other agreements executed by the other purchasers of the Equity Securities
and (b) will surrender this Note to the Company at its principal office for
cancellation. As promptly as practicable after receipt of the Note and the
signature pages required by this Section, the Company will issue a certificate
or certificates for the number of full shares of Common Stock issuable upon
conversion.

 

9. ADJUSTMENTS.

 

(a) ADJUSTMENT OF NUMBER OF SHARES. Upon each adjustment of the Conversion Price
as provided in this Section 9, the Investor shall thereafter be entitled to
purchase, at the Conversion Price resulting from such adjustment, the number of
shares (calculated to the nearest tenth of a share or unit) obtained by
multiplying the Conversion Price in effect immediately prior to such adjustment
by the number of shares purchasable pursuant hereto immediately prior to such
adjustment and dividing the product thereof by the Conversion Price resulting
from such adjustment.

 

(b) ADJUSTMENTS FOR DIVIDEND, SUBDIVISION OR COMBINATION. If the Company shall,
at any time or from time to time after the date on which this Note was issued by
the Company pursuant to the Agreement (the “Original Issue Date”), (i) pay a
dividend or make any other distribution upon the Common Stock or any other
capital stock of the Company payable in shares of Common Stock or any securities
(directly or indirectly) convertible into or exchangeable for Common Stock
(“Convertible Securities”) or in warrants or other rights or options to
subscribe for or purchase Common Stock or Convertible Securities (“Options”), or
(ii) subdivide (by any stock split, recapitalization or otherwise) its
outstanding shares of Common Stock into a greater number of shares, the
Conversion Price in effect immediately prior to any such dividend, distribution
or subdivision shall be proportionately reduced. If the Company at any time
combines (by combination, reverse stock split or otherwise) its outstanding
shares of Common Stock into a smaller number of shares, the Conversion Price in
effect immediately prior to such combination shall be proportionately increased.
Any adjustment under this Section 9(b) shall become effective at the close of
business on the date the dividend, subdivision or combination becomes effective.
For the avoidance of doubt, Options are not themselves Convertible Securities.

 

(c) ADJUSTMENTS FOR REORGANIZATIONS, RECLASSIFICATIONS OR SIMILAR EVENTS. In the
event of any (i) capital reorganization of the Company, (ii) reclassification of
the stock of the Company (other than a change in par value or from par value to
no par value or from no par value to par value or as a result of a stock
dividend or subdivision, split-up or combination of shares), (iii) consolidation
or merger of the Company with or into another person, (iv) sale of all or
substantially all of the Company’s assets to another person or (v) other similar
transaction (other than any such transaction covered by Section 9(b)), in each
case which entitles the holders of Common Stock to receive (either directly or
upon subsequent liquidation) stock, securities or assets with respect to or in
exchange for Common Stock, each Note shall, immediately after such
reorganization, reclassification, consolidation, merger, sale or similar
transaction, remain outstanding and shall thereafter, be convertible into the
kind and number of shares of stock or other securities or assets of the Company
or of the successor person resulting from such transaction to which the Investor
would have been entitled upon such reorganization, reclassification,
consolidation, merger, sale or similar transaction if this note had converted in
full immediately prior to the time of such reorganization, reclassification,
consolidation, merger, sale or similar transaction (without taking into account
any limitations or restrictions on the conversion of this Note); and, in such
case, appropriate adjustment (in form and substance satisfactory to the
Investor) shall be made with respect to the Investor's rights under this Note to
insure that the provisions of this Section 9 shall thereafter be applicable, as
nearly as possible, to this Note in relation to any shares of stock, securities
or assets thereafter acquirable upon conversion of this Note (including, in the
case of any consolidation, merger, sale or similar transaction in which the
successor or purchasing person is other than the Company, an immediate
adjustment in the Conversion Price to the value per share for the Common Stock
reflected by the terms of such consolidation, merger, sale or similar
transaction, if the value so reflected is less than the Conversion Price in
effect immediately prior to such consolidation, merger, sale or similar
transaction). The provisions of this Section 9(c) shall similarly apply to
successive reorganizations, reclassifications, consolidations, mergers, sales or
similar transactions. The Company shall not effect any such reorganization,
reclassification, consolidation, merger, sale or similar transaction unless,
prior to the consummation thereof, the successor person (if other than the
Company) resulting from such reorganization, reclassification, consolidation,
merger, sale or similar transaction, shall assume, by written instrument
substantially similar in form and substance to this Note and satisfactory to the
Investor, the obligation to deliver to the Investor such shares of stock,
securities or assets which, in accordance with the foregoing provisions, such
Investor shall be entitled to receive upon conversion of this Note.

 

Convertible Promissory Note 

  Page 2



 



 

(d) ADJUSTMENTS UPON ISSUANCE OF COMMON STOCK. Except as provided below and
except in the case of an event described in either Section 9(b) or Section 9(c),
if the Company shall, at any time or from time to time after the Original Issue
Date, issue or sell, or in accordance with Section 9(e) is deemed to have issued
or sold, any shares of Common Stock without consideration or for consideration
per share less than the Conversion Price in effect immediately prior to such
issuance or sale (or deemed issuance or sale), then immediately upon such
issuance or sale (or deemed issuance or sale), the Conversion Price in effect
immediately prior to such issuance or sale (or deemed issuance or sale) shall be
reduced (and in no event increased) to a Conversion Price equal to the lowest
price per share at which any such share of Common Stock has been issued or sold
(or is deemed to have been issued or sold); provided, that if such issuance or
sale (or deemed issuance or sale) was without consideration, then the Company
shall be deemed to have received an aggregate of $0.01 of consideration for all
such shares so issued or deemed to be issued.

 

(e) ADJUSTMENTS FOR CERTAIN EVENTS. For purposes of determining the adjusted
Conversion Price under Section 9(d) hereof, the following shall be applicable:

  

(i) If the Company shall, at any time or from time to time after the Original
Issue Date, in any manner grant or sell (whether directly or by assumption in a
merger or otherwise) any Options, whether or not such Options or the right to
convert or exchange any Convertible Securities issuable upon the exercise of
such Options are immediately exercisable, and the lowest price per share
(determined as provided in this paragraph and in Section 9(e)(v)) for which any
one share of Common Stock is issuable upon the exercise of any such Option or
upon the conversion or exchange of any Convertible Security issuable upon the
exercise of any such Option is less than the Conversion Price in effect
immediately prior to the time of the granting or sale of such Options, then such
share of Common Stock issuable upon the exercise of such Option or upon
conversion or exchange of such Convertible Security issuable upon the exercise
of such Option shall be deemed to have been issued as of the date of granting or
sale of such Options (and thereafter shall be deemed to be outstanding for
purposes of adjusting the Conversion Price under Section 9(d)), at a price per
share equal to such lowest price per share. For purposes of this Section 9(e)(i)
, the lowest price per share for which any one share of Common Stock is issuable
upon the exercise of any such Option or upon the conversion or exchange of any
Convertible Security issuable upon the exercise of any such Option shall be
equal to the sum (which sum shall constitute the applicable consideration
received for purposes of Section 9(d)) of the lowest amounts of consideration,
if any, received or receivable by the Company as consideration with respect to
any one share of Common Stock upon each of (A) the granting or sale of the
Option, plus (B) the exercise of the Option, plus (C) in the case of an Option
which relates to Convertible Securities, the issuance or sale of the Convertible
Security and the conversion or exchange of the Convertible Security. Except as
otherwise provided in Section 9(e)(iii), no further adjustment of the Conversion
Price shall be made upon the actual issuance of Common Stock or of Convertible
Securities upon exercise of such Options or upon the actual issuance of Common
Stock upon conversion or exchange of Convertible Securities issuable upon the
exercise of such Options.

 

Convertible Promissory Note 

  Page 3



 



 

(ii) If the Company shall, at any time or from time to time after the Original
Issue Date, in any manner grant or sell (whether directly or by assumption in a
merger or otherwise) any Convertible Securities, whether or not the right to
convert or exchange any such Convertible Securities is immediately exercisable,
and the lowest price per share (determined as provided in this paragraph and in
Section 9(e)(v) ) for which one share of Common Stock is issuable upon the
conversion or exchange of any such Convertible Securities is less than the
Conversion Price in effect immediately prior to the time of the granting or sale
of such Convertible Securities, then such share of Common Stock issuable upon
conversion or exchange of such Convertible Security shall be deemed to have been
issued as of the date of granting or sale of such Convertible Securities (and
thereafter shall be deemed to be outstanding for purposes of adjusting the
Conversion Price under Section 9(d)), at a price per share equal to such lowest
price per share. For purposes of this Section 9(e)(ii), the lowest price per
share for which any one share of Common Stock is issuable upon the conversion or
exchange of any such Convertible Security shall be equal to the sum (which sum
shall constitute the applicable consideration received for purposes of Section
9(d)) of the lowest amounts of consideration, if any, received or receivable by
the Company as consideration with respect to any one share of Common Stock upon
each of (A) the granting or sale of the Convertible Security, plus (B) the
conversion or exchange of the Convertible Security. Except as otherwise provided
in Section 4(d)(iii), no further adjustment of the Conversion Price shall be
made upon the actual issuance of Common Stock upon conversion or exchange of
such Convertible Securities or by reason of the issue or sale of Convertible
Securities upon exercise of any Options to purchase any such Convertible
Securities for which adjustments of the Conversion Price have been made pursuant
to the other provisions of this Section 9(e).

 

(iii) Upon any change in any of (A) the lowest amounts of consideration, if any,
received or receivable by the Company as consideration with respect to any one
share of Common Stock upon the granting or sale of any Options or Convertible
Securities referred to in Section 9(e)(i) or Section 9(e)(ii) hereof, (B) the
lowest amounts of additional consideration, if any, payable to the Company with
respect to any one share of Common Stock upon exercise of any Options or upon
the issuance, conversion or exchange of any Convertible Securities referred to
in Section 9(e)(i) or Section 9(e)(ii) hereof, (C) the rate at which Convertible
Securities referred to in Section 9(e)(i) or Section 9(e)(ii) hereof are
convertible into or exchangeable for Common Stock, or (D) the maximum number of
shares of Common Stock issuable in connection with any Options referred to in
Section 9(e)(i) hereof or any Convertible Securities referred to in Section
9(e)(ii) hereof (in each case, other than in connection with an Excluded
Issuance), then (whether or not the original issuance or sale of such Options or
Convertible Securities resulted in an adjustment to the Conversion Price
pursuant to this Section 9) the Conversion Price in effect at the time of such
change shall be adjusted or readjusted, as applicable, to the Conversion Price
which would have been in effect at such time pursuant to the provisions of this
Section 9 had such Options or Convertible Securities still outstanding provided
for such changed consideration, conversion rate or maximum number of shares, as
the case may be, at the time initially granted, issued or sold, but only if as a
result of such adjustment or readjustment the Conversion Price then in effect is
reduced.

 

Convertible Promissory Note  

  Page 4



 



 

(iv) Upon the expiration or termination of any unexercised Option (or portion
thereof) or any unconverted or unexchanged Convertible Security (or portion
thereof) for which any adjustment (either upon its original issuance or upon a
revision of its terms) was made pursuant to this Section 9 (including without
limitation upon the redemption or purchase for consideration of all or any
portion of such Option or Convertible Security by the Company), the Conversion
Price then in effect hereunder shall forthwith be changed pursuant to the
provisions of this Section 9 to the Conversion Price that would have been in
effect at the time of such expiration or termination had such unexercised Option
(or portion thereof) or unconverted or unexchanged Convertible Security (or
portion thereof), to the extent outstanding immediately prior to such expiration
or termination, never been issued.

 

(v) If the Company shall, at any time or from time to time after the Original
Issue Date, issue or sell, or is deemed to have issued or sold in accordance
with Section 9(e), any shares of Common Stock, Options or Convertible
Securities: (A) for cash, the consideration received therefor shall be deemed to
be the net amount received by the Company therefor; (B) for consideration other
than cash, the amount of the consideration other than cash received by the
Company shall be the fair value of such consideration, except where such
consideration consists of marketable securities, in which case the amount of
consideration received by the Company shall be the market price (as reflected on
any securities exchange, quotation system or association or similar pricing
system covering such security) for such securities as of the end of business on
the date of receipt of such securities; (C) for no specifically allocated
consideration in connection with an issuance or sale of other securities of the
Company, together comprising one integrated transaction, the amount of the
consideration therefor shall be deemed to be $0.01; or (D) to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving corporation, the amount of consideration therefor shall be deemed to
be the fair value of such portion of the net assets and business of the
non-surviving entity as is attributable to such shares of Common Stock, Options
or Convertible Securities, as the case may be, issued to such owners. The net
amount of any cash consideration and the fair value of any consideration other
than cash or marketable securities shall be determined in good faith jointly by
the Board and the Investor.

 

(f) Miscellaneous.

 

(i) All calculations under this Section 9 shall be made to the nearest cent or
to the nearest one tenth (1/10) of a share (or other unit), as the case may be.

 

(ii) No adjustment in a Conversion Price need be made if such adjustment would
result in a change in such Conversion Price of less than $0.01.Any adjustment of
less than $0.01 which is not made shall be carried forward and shall be made at
the time of and together with any subsequent adjustment which, on a cumulative
basis, amounts to an adjustment of $0.01 or more in such Conversion Price.

 

(iii) Whenever the Conversion Price shall be adjusted as provided in this
Section 9, the Company shall prepare a statement showing the facts requiring
such adjustment and the Conversion Price that shall be in effect after such
adjustment and provide such statement to the Investor of this Note. No notice of
adjustment in the Conversion Price shall be required by this Section 9 unless
such adjustment results in a change in such Conversion Price of $0.01 per share
or greater. In the event of an adjustment in the Conversion Price which is less
than $0.01 per share, the Secretary of the Company shall maintain a written
ledger identifying such adjustment in the Conversion Price and such information
shall be made available to the Investor of this Note upon request.

 

Convertible Promissory Note 

  Page 5



 



 

(iv) All Common Stock issuable upon the conversion of this Note pursuant to the
terms hereof shall be, upon issuance, and the Company shall take all such
actions as may be necessary or appropriate in order that such Common Stock are,
validly issued, fully paid and non-assessable, issued without violation of any
preemptive or similar rights of any stockholder of the Company and free and
clear of all taxes, liens and charges.

 

(v) The Company shall pay all expenses in connection with, and all taxes and
other governmental charges that may be imposed with respect to, the issuance or
delivery of Common Stock upon conversation of this Note.

 

(vi) The Company shall not, by amendment of its Certificate of Incorporation or
Bylaws, or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities, or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed by it hereunder, but shall at all times in good faith
assist in the carrying out of all the provisions of this Note and in the taking
of all such action as may reasonably be requested by the Investor in order to
protect the exercise rights of the Investor against dilution or other
impairment, consistent with the tenor and purpose of this Note.

 

(g) Waiver of Adjustment of Conversion Price. Notwithstanding anything herein to
the contrary, the operation of, and any adjustment of the Conversion Price
pursuant to, this Section 9 may be waived, either prospectively or retroactively
and either generally or in a particular instance, in each case by the Investor.
Any waiver pursuant to this Section 9 shall bind all future holders of this
Note.

 

10. RESTRICTION ON TRANSFER OF THE NOTE. Any sale or transfer of this Note must
comply with the requirements contained in the Agreement.

 

11. COLLECTION FEES. If the principal and interest on this Note is not paid when
due, and this Note has not been converted to equity securities of the Company,
whether or not collection is initiated by any judicial proceeding, or this Note
is placed in the hands of an attorney for collection, the Company must pay, in
addition to all other amounts owing hereunder, all court costs and reasonable
attorney’s fees incurred by the Investor in connection therewith.

 

12. EVENTS OF DEFAULT.

 

(a) AUTOMATIC EVENT OF DEFAULT. The entire unpaid principal balance, together
with accrued and unpaid interest thereon, will become immediately due and
payable upon the insolvency of the Company, the execution by the Company of a
general assignment for the benefit of creditors, the filing by or against the
Company of a petition in bankruptcy or any petition for relief under the Federal
Bankruptcy Act, or the appointment of a receiver or trustee to take possession
of the property or assets of the Company.

 

(b) OPTIONAL EVENT OF DEFAULT. The entire unpaid principal balance, together
with accrued and unpaid interest thereon, will become immediately due and
payable upon the declaration of the Majority Investors and written notice to the
Company upon any of the following:

 

(i) the Company fails to timely pay any of the principal amount due under this
Note on the date the principal becomes due and payable or any accrued interest
or other amounts due under this Note on the date the same becomes due and
payable, and such failure is not remedied within five days of notice of payment
to the Company by the Majority Investors; or

 

(ii) the Company defaults in its performance of any covenant under the
Agreement.

 

13. NO RIGHTS OR LIABILITIES AS HOLDER OF EQUITY INTERESTS. This Note does not
of itself entitle the Investor to any voting rights or other rights as a holder
of equity interests in the Company. In the absence of conversion of this Note,
no provisions of this Note, and no enumeration herein of the rights or
privileges of the Investor, shall cause the Investor to be a holder of Equity
Interests in the Company for any purpose.

 

Convertible Promissory Note 

  Page 6



 



 

14. AMENDMENTS AND WAIVERS. Any term of this Note may be amended, terminated or
waived only with the written consent of the Company and the Investor

 

15. WAIVER OF NOTICE, PROTEST AND DEMAND. The Company hereby waives presentment
for payment, notice of nonpayment, protest, notice of protest, and all other
notices, filing of suit and diligence in collecting the amounts due under this
Note and agrees to not require the Investor to first initiate any suit or
exhaust its remedies against any other person or parties in order to enforce
payment of this Note.

 

16. TITLES AND SUBTITLES. The titles and subtitles used in this Note are used
for convenience only and are not to be considered in construing or interpreting
this Note.

 

17. GOVERNING LAW. This Note shall be governed by, and construed in accordance
with, the laws of the State of New York, regardless of the laws that might
otherwise govern under applicable principles of conflicts of law.

 

18. DISPUTE RESOLUTION. The parties (a) hereby irrevocably and unconditionally
submit to the jurisdiction of the federal and state courts located within the
geographic boundaries of the United States District Court for the District of
Arizona for the purpose of any suit, action or other proceeding arising out of
or based upon this Note, (b) agree not to commence any suit, action or other
proceeding arising out of or based upon this Note except in the federal and
state courts located within the geographic boundaries of the United States
District Court for the District of Arizona, and (c) hereby waive, and agree not
to assert, by way of motion, as a defense, or otherwise, in any such suit,
action or proceeding, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that the suit, action or proceeding is brought in
an inconvenient forum, that the venue of the suit, action or proceeding is
improper or that this Note or the subject matter hereof may not be enforced in
or by such court. Each party will bear its own costs in respect of any disputes
arising under this Note. Each of the parties to this Note consents to personal
jurisdiction for any equitable action sought in the U.S. District Court for the
District of Arizona or any court of the State of Arizona having subject matter
jurisdiction.

 

[Remainder of page intentionally left blank—signature page follows]

 

Convertible Promissory Note  

  Page 7



 



 

IN WITNESS WHEREOF, the Company has caused this Note to be signed by its duly
authorized officer and to be dated as of the date first written above.

 

  FCCC, INC.         By:

 

 

Daniel Loftus       Director  



 

 



 



 

EXHIBIT B

 

NOTICE OF ADOPTION

 

This Notice of Adoption (“Adoption Notice”) is executed by the undersigned (the
“Adopting Party”) pursuant to the terms of that certain Note Purchase Agreement
dated as of September 21, 2020, as may be amended from time to time (the
“Agreement”), by and among FCCC, Inc., a Connecticut corporation, and the other
parties thereto. Capitalized terms used but not defined herein will have the
respective meanings ascribed to such terms in the Agreement. By the execution
and delivery of this Adoption Notice, the Adopting Party agrees as follows:

 

1. Acknowledgment. Adopting Party acknowledges that Adopting Party is purchasing
the Notes set forth below.

 

2. Agreement. Adopting Party: (i) agrees that the Notes acquired by Adopting
Party will be bound by and subject to the terms of the Agreement; and (ii)
hereby adopts the Agreement with the same force and effect as if Adopting Party
were originally an Investor, with its representations and warranties effective
as of the date hereof.

 

3. Notice. Any notice required or permitted by the Agreement will be given to
Adopting Party at the address or facsimile listed beside Adopting Party’s
signature below.

 

IN WITNESS WHEREOF, the Adopting Party has caused this Notice of Adoption to be
executed by its duly authorized representative as of the date first written
below.

 

Aggregate Principal Amount of

 

 

 

Notes Purchased:                                  

 

 

 

 

 

Printed Name of Adopting Party

 

Date:                                                                     

 

 

 

 

 

 

 

Address:

 

 

 

                                                                               

 

 

 

                                                                               

 

 

 

                                                                               

 

Signature

 

 

 

 

 

Email:                                                                    

 

 

 

 

 

 

 

Facsimile: (___)_____________________

 

Printed Name and Title

 



 

 



 



  

Mark all that are applicable:

 

 

☐

Investor is an individual with a net worth, or a joint net worth together with
his or her spouse, in excess of $1,000,000.

☐

Investor is an individual that had an individual income in excess of $200,000 in
each of the prior two years and reasonably expects an income in excess of
$200,000 in the current year or an individual that had with his/her spouse joint
income in excess of $300,000 in each of the prior two years and reasonably
expects joint income in excess of $300,000 in the current year.

☐

Investor is an entity all of whose members are either (a) individuals with a net
worth, or a joint net worth together with the individual’s spouse, in excess of
$1,000,000, (b) individuals that had an individual income in excess of $200,000
in each of the prior two years and reasonably expect an income in excess of
$200,000 in the current year or (c) individuals that had with the individual’s
spouse joint income in excess of $300,000 in each of the prior two years and
reasonably expect joint income in excess of $300,000 in the current year.

☐

Investor is a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940, an investment company
registered under the Investment Company Act of 1940, a business development
company as defined in Section 2(a)(48) of the Investment Company Act of 1940 or
a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.

☐

Investor has total assets in excess of $5,000,000, was not formed for the
specific purpose of acquiring the securities and is one or more of the following
(check one or more, as appropriate):

 

☐   an organization described in Section 501(c)(3) of the Internal Revenue Code;

 

☐   a corporation;      ☐   a Massachusetts or similar business trust; or

 

☐   a partnership.

☐

Investor is a trust with total assets exceeding $5,000,000 that was not formed
for the specific purpose of acquiring securities and whose purchase is directed
by a person who has such knowledge and experience in financial and business
matters that he is capable of evaluating the merits and risks of the investment
in the securities.

☐

Investor is a director or executive officer of the Company.



 

 



 